Citation Nr: 0609073	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to June 
1972.  This case originally came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The Board remanded 
the case for additional development in November 2003; the 
case has now been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The appellant's PTSD is not shown to have caused him to 
experience occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

2.  The disability picture caused by the appellant's PTSD is 
not so unusual as to render the application of the regular 
schedular rating provisions impractical.

3.  The appellant's only service-connected disability is a 
psychiatric disability evaluated as 50 percent disabling.  
This evaluation does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

4.  The appellant has a college education and past work 
experience as a teacher and a security guard. 

5.  The appellant's service-connected disability was not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the appellant's PTSD disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
4.16, 4.18, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his PTSD is more severely 
disabling than the current disability evaluation reflects.  
He maintains that his PTSD condition warrants an evaluation 
in excess of the current 50 percent rating.  He also contends 
that he has met the criteria for an award of TDIU benefits.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


A.  Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Review of the private evidence of record reveals that the 
appellant underwent a psychiatric examination in August 1998, 
in conjunction with his application for Social Security 
Administration disability benefits.  He reported experiencing 
insomnia, nightmares, emotional dullness, a need for 
isolation, massive preoccupation and a lack of concentration.  
He also reported anxiety, hallucinations and a lack of 
interest in personal hygiene at times.  On mental status 
examination, the appellant spoke logically, sequentially, 
relevantly and coherently.  He constantly wrung his hands and 
he was extensively preoccupied.  He was tearful, tense and 
jumpy.  He was hyperalert and oriented times four.  He was 
negative for alienation and depersonalization.  Memory was 
blanked at times by blasts of anxiety.  He was able to be 
abstract.  The appellant's judgement, tempo and rhythm of 
thought were not distorted.  His organization of associations 
was firm.  There was moderate to severe depression.  He was 
not homicidal or suicidal.  The psychiatrist rendered an Axis 
I diagnosis of PTSD, chronic.  

Review of the appellant's VA treatment records reveals that 
he complained of nightmares and flashbacks in August 1998.  
He said that he had lost interest in his usual activities and 
that he had lost weight.  The examining psychologist rendered 
diagnoses of PTSD, major depressive disorder with psychotic 
features, moderate, and rule out bipolar disorder.  The 
psychologist assigned a GAF score of 40 and indicated that 
the appellant was unable to work.  The appellant was seen by 
a psychiatrist in May 1999.  He complained of nightmares and 
intrusive thoughts.  He reported increased anxiety.  On 
mental status examination, the appellant was alert, oriented 
and cooperative, but also stressed.  There was no evidence of 
psychosis or imminent risk of suicide.  Cognitive function 
was intact.  The Axis I diagnoses included PTSD, insomnia and 
depression, not otherwise specified.  The psychiatrist 
assigned a GAF score of 60 on Axis V.  In September 1999, the 
appellant complained of frequent nightmares and depression.  
He said that he had visions of Vietnamese during the day and 
that he was irritable and short with family members.  The 
appellant said that he attended church regularly.  His 
appearance was neat and his speech was coherent and clear.  
He displayed no disturbances of perceptions and his insight 
was good.  

The appellant underwent a VA PTSD examination in January 
2000.  The appellant complained of insomnia, nightmares, 
infrequent flashbacks, startle response, avoidance of people 
and confrontations, anxiety and sad mood.  After examining 
the appellant, the psychiatrist rendered an Axis I diagnosis 
of PTSD and assigned a GAF score of 55.  The examiner stated 
that the appellant had some PTSD symptoms including low 
frustration tolerance that interfered with his ability to 
keep a job.

As noted in an August 2000 VA outpatient treatment note, the 
appellant was depressed; a niece he had raised had died.  He 
reported insomnia with nightmares, but said that the 
flashbacks were less frequent.  Intrusive thoughts remained.  
The diagnoses included PTSD and depression, not otherwise 
specified; the psychiatrist assigned a GAF score of 55 on 
Axis V.  In October 2000, the appellant reported that his 
nightmares had gotten worse.  He said that he was 
hypervigilant and that he had guilt.  He was not homicidal or 
suicidal.  The appellant stated that he cared about his 
mother, wife and children.  He reported financial problems.  
The psychologist assigned a GAF score of 55.  The VA 
treatment records dated between January 2002 and May 2003 do 
not contain any clinical findings relating to the appellant's 
PTSD disability.

The appellant underwent another VA PTSD examination in 
December 2000; he said that he had been unemployed since 
1998.  He reported nightmares, periods of inattention and 
self-absorption.  The appellant also complained of 
depression, crowd aversion, irritability and anger.  On 
mental status examination, the appellant's mood was within 
normal limits and he was alert, oriented, relevant and 
coherent.  There was no evidence of psychosis.  After 
examining the appellant, the psychiatrist rendered an Axis I 
diagnosis of PTSD, by history and assigned a past year GAF 
score of 60.

The regulations state that, under the General Rating Formula 
for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  Diagnostic 
Code 9411.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 51-60 is appropriate where there are moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational or school functioning, (e.g., having few friends 
or having conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130.  Between May 1999 and December 2000, the appellant's 
GAF score ranged from 55-60.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the appellant's PTSD.  The criteria for a 50 
percent disability rating generally contemplate a moderate 
severity of psychiatric symptoms, and, this is clearly the 
veteran's situation.  The evidence does not establish that 
the veteran has deficiencies is most areas.  The evidence of 
record does not establish that the appellant expressed any 
suicidal or homicidal ideation.  There is no evidence of 
record that he ever engaged in obsessional rituals or that he 
demonstrated illogical speech.  Nor does the evidence 
demonstrate near-continuous panic or depression that affected 
the appellant's ability to function independently, 
appropriately and effectively.  There was no documentation in 
the record of unprovoked irritability with periods of 
violence, or any spatial disorientation or neglect of 
personal appearance and hygiene.  While the evidence did 
indicate that the appellant demonstrated such symptoms as 
anxiety, depression, some impairment of concentration and 
focus, as well as disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, the evidence of record also showed that 
the appellant had some family and social relationships and 
that he was been able to appropriately and actively 
participate in outpatient mental heath and medical treatment.  
While the evidence of record also did not demonstrate that 
the appellant suffered from such symptoms as panic attacks 
(weekly or less often), he did suffer from chronic sleep 
impairment, some memory loss and he did demonstrate reduced 
reliability and productivity due to nightmares and intrusive 
recollections, as well as some disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  The symptoms experienced by 
the appellant, as described above, are more akin to the kind 
of symptoms contemplated by the criteria for the 50 percent 
rating.  Therefore an evaluation in excess of the currently 
assigned 50 percent rating would not be warranted under the 
rating criteria.  As the preponderance of the evidence is 
against the claim, the claim is denied. 

The appellant has indicated that he should be rated as at 
least 70 percent disabled from his PTSD due to his 
symptomatology.  However, the clinical evidence as measured 
against the applicable rating schedule does not support the 
appellant's assertions.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  The May 1999 VA treatment note shows a GAF score of 
60 and the December 2000 VA PTSD examination report also 
indicates a GAF score of 60, which shows less than moderate 
symptoms and difficulty in social and occupational 
functioning due to PTSD.  The clinical assessments of record 
are considered persuasive as to the appellant's degree of 
impairment due to PTSD since they consider the overall 
industrial impairment due to his PTSD disability.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that either the veteran's service-connected 
PTSD alone has resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

B.  TDIU claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

The veteran has a college education and on his formal TDIU 
application, he reported that he last worked in 1997.  His 
primary work experience had been as a teacher and than a 
security guard.  In August 1998, the Social Security 
Administration found the veteran disabled for purposes of 
receiving benefits from that agency due to a primary 
diagnosis of anxiety disorders.  The veteran only has one 
service-connected disability, PTSD, which is rated as 50 
percent disabling.  The medical evidence of record indicates 
that the appellant has the following nonservice-connected 
disabilities:  hypertension, anemia, neck pain, herniated 
lumbar disc, a rotator cuff sprain and joint pain.  

The veteran does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
However, it is the established VA policy that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The psychiatric Diagnostic 
Codes provide for higher ratings, but the required 
manifestations have not been shown.  A January 2000 VA 
examination included the examiner's impression that the 
veteran had some PTSD symptoms to the point that he was 
unable to maintain a job.  The examiner further noted, 
however, that the veteran was somewhat active socially, due 
to his ability to identify triggers and avoid them.  The 
examiner assigned a GAF score of 55.  A December 2000 VA 
examination included that examiner's observation that the 
veteran's presentation of his symptoms and problems was 
delivered with appropriate affect, but seemed somewhat 
contrived.  The examiner assigned a GAF score of 60.  
Although one examiner noted that the veteran was unable to 
maintain a job, the assigned GAF scores do not reflect total 
occupational impairment.  While the veteran may not be able 
to teach, there is no indication that he is precluded from 
all type of employment.  Although determined to be disabled 
for Social Security Administration purposes, the primary 
diagnosis for that finding was anxiety disorder; not due to 
PTSD alone.  The medical record includes several different 
diagnoses in Axis I in addition to the service-connected 
PTSD.  The Board further finds no evidence that the 
appellant's PTSD disorder ever presented such an unusual or 
exceptional disability picture so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The appellant has not required any 
hospitalization for PTSD; nor have there been any other 
exceptional/unusual characteristics of disability that would 
merit extraschedular consideration.  The appellant has not 
presented, nor has the Board found, circumstances that have 
placed this appellant in a different position than other 
veterans rated 50 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm.  See 38 C.F.R. §§ 4.1, 
4.15; Van Hoose, 4 Vet. App. at 361.  The appellant's 
disability has not been, in the Board's determination, so 
severely disabling as to have rendered him or the average 
person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of 
record reflect that the condition would render him 
individually unable to follow a substantially gainful 
occupation.  

Therefore, the Board must conclude that the veteran is not 
individually unemployable by reason of his service-connected 
disabilities.  Accordingly, the preponderance of the evidence 
is against the claim and it is denied.  


C. Duties to Notify and Assist

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the appellant with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this 
case, the RO sent correspondence to the veteran in March 2001 
and April 2004; a statement of the case in June 2002; and 
supplemental statement of the case (SSOC) in January 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  It is unclear from the 
record whether the appellant was explicitly asked to proved 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that the veteran has been notified of the need to 
provide such evidence.  The January 2005 SSOC included the 
complete text of 38 C.F.R. § 3.159 b)(1), which includes such 
notice.  In fact, in a March 2001 response to the RO's 
earlier correspondence, the veteran indicated that he "can 
not think of any additional evidence on my claim."  

There was no harm to the appellant; VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing of the 
notice to the appellant was harmless because of the thorough 
and informative notices provided throughout the adjudication.  
The appellant was provided notice of the type of information 
and evidence needed to substantiate his claims, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the possible awards.  Despite 
the inadequate notice provided on that element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a decision.  See Bernard v. Brown, 4 Vet. App.  
384 (1993).  In that regard, as the Board has concluded that 
the preponderance of the evidence is against the claims, any 
questions as to the appropriate effective date to be assigned 
are moot.  Dingess/Hartmann v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).  Any defect with 
regard to the timing of the notice to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained SSA records, VA treatment records and 
afforded the veteran a VA examination in connection with his 
claim.  VA also arranged for another VA examination in April 
2004; however, the veteran failed to report to that 
examination.  A claimant, in pursuing his appeal, has some 
responsibility to cooperate in the development of all facts 
pertinent to his claims, and the duty to assist is not a 
"one-way street."  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While VA does have a duty to assist the appellant in 
the development of his claim, that duty is not limitless.  VA 
has not had any failure to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 3.159(e).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  


ORDER

An evaluation in excess of 50 percent for the PTSD disability 
is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


